Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, Second Action
It is noted that in response to Applicant’s argument stated in an After Final response filed 08 November 2021, with regard to the inappropriate finality of the Final Office Action mailed 08 June 2021, that Final Office is being withdrawn and a Non-Final Office Action is being written here in its stead.
Applicants' response to the Non-Final Office Action mailed 05 February 2021, has been entered and the Remarks therein, filed 05 May 2021, are fully considered here.
This action is a Non-Final Office Action, based on new grounds under 35 U.S.C. §112(a), and 35 U.S.C. §103 over Zhang et al. in view of Glebova et al., Genkin et al. (2010), and Klein et al., not necessitated by Applicants’ amendment received 05 May 2021.
It is noted that references have been added for evidentiary purposes in the Response to Arguments section.

Status of Claims
Claims 1, 3-30 and 90-94 are pending.
Claims 6, 21-24 and 26-29 are withdrawn from consideration.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/RU2016/000284, 05/11/2016, which claims benefit of 62/165,255, 05/22/2015.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
	The objection to Claim 1, in the Non-Final Office Action mailed 05 February 2021, is withdrawn in view of Applicants' amendment received 05 May 2021, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 112
	The rejection of Claims 1, 3-5, 7-20, 25, 30, 90 and 91 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of 

	The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 


Claim 5 is rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.



	Claim 5 recites: “The method of claim 1, wherein said extracellular DNA is of prokaryotic origin.”
	
	However, in view of Applicant’s species election of Parkinson’s Disease (PD) it is not clear that Applicant has shown that patients afflicted with PD suffer from neurodegeneration associated with an increased level of extracellular prokaryotic DNA. Applicant’s Example 9 describes the treatment of a Patient S. suffering from PD who is administered DNase I (originally-filed specification, pp. 20-21, Example 9). Data show the detection of DNA using the human (primate) RT-PCR primer ALU. Although the data show a decrease in cell-free DNA (Cf DNA quantity (ALU)) over time, the DNA being detected is not prokaryotic DNA.
	Similarly, in view of other described neurodegenerative diseases, such as bipolar disorder (pg. 16, Example 5), schizophrenia (pp. 16-17, Example 6), amyotrophic lateral sclerosis (pp. 21-22, Example 10) and CNS atrophy (pp. 22-23, Example 11), it is not clear that the data has demonstrated that neurodegeneration is associated with prokaryotic DNA.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the subject matter described in the claim, the claim may be amended to 

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1, 3-5, 7-10, 14-20, 25, 30, 90 and 91 under 35 U.S.C. §103 as being unpatentable over Zhang et al. in view of Cooke et al., Genkin et al. (2010), and Klein et al., in the Non-Final Office Action mailed 05 February 2021, is withdrawn in view of Applicants' amendment received 05 May 2021.
The rejection of Claims 11 and 12 under 35 U.S.C. §103 as being unpatentable over Zhang et al. in view of Cooke et al., Genkin et al. (2010), and Klein et al., as applied to claims 1, 3-5, 7-10, 14-20, 25, 30, 90 and 91 above, and further in view of Morell et al., and Eun, in the Non-Final Office Action mailed 05 February 2021, is withdrawn in view of Applicants' amendment received 05 May 2021.
The rejection of Claim 13 under 35 U.S.C. §103 as being unpatentable over Zhang et al. in view of Cooke et al., Genkin et al. (2010), and Klein et al., as applied to claims 1, 3-5, 7-10, 14-20, 25, 30, 90 and 91 above, and further in view of Podolski et al., in the Non-Final Office Action mailed 05 February 2021, is withdrawn in view of Applicants' amendment received 05 May 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-10, 14-20, 25, 30 and 90-94 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang et al. ((1999) Am. J. Pathol. 154(5): 1423-1429) in view of Glebova et al. ((2014 Apr.) Bull. Exptl. Biol. Med. 156(6): 826-828), Genkin et al. (2010) (U.S. Patent Application Publication No. 2010/0303796 A1), and Klein et al. ((2012) Cold Spring Harb. Perspect. Med. 2: 1-15).


Zhang et al. in view of Glebova et al. provide motivation for administering DNase to treat a neurodegenerative disease, by way of addressing the limitations of claim 1, and address the limitations of claims 10, 25 and 30.
Regarding claims 1, 10, 25 and 30, Zhang et al. shows that Parkinson’s disease (PD) is characterized by pathologically progressive degeneration of dopaminergic neurons in the zona compacta of the substantia nigra (SN). Evidence indicates the involvement of oxidative stress in PD pathogenesis as the cause of said dopaminergic neurodegeneration in PD (pg. 1423, column 2, para. 1 [Claim 25] [species election] [Claim 30]).
One of the DNA mutations that result from the attack by oxygen radicals generated via oxidative stress is the formation of 8-hydroxyguanine (8OHG). It was shown that 8OHG levels were increased in PD patients (pg. 1424, column 1, para. 1). 8OHG generates anti-8OHG antibodies in said patients. To quantify the levels of 8OHG in PD patients, the midbrain sections from four PD patients were treated with RNase-free DNase I and S1 DNase (pg. 1424, column 2, para. 3). It was found that 8OHG was selectively increased in midbrain, especially in SN neurons of PD patients (pg. 1424, column 1, para. 2). Excess oxidative stress in nigral neurons has been shown to readily induce cell death (pg. 1423, column 1, para. 2 [Claim 10]).


Glebova et al. also shows motivation for administering DNase to a patient suffering from primary neurodegeneration, by teaching that eDNA (extracellular DNA) can be degraded using DNAse, by way of addressing some of the limitations of claim 1, and the limitations of claims 3 and 4.
Glebova et al. teaches that circulating extracellular DNA (eDNA) exhibits biological activity, and published data suggest that this type of DNA is involved in pathological processes (pg. 826, column 1, para. 1). Related to this concept, elevated levels of oxidized 8-deoxyguanosine (8-OG/8-OH-Gua) can be found in the cerebrospinal fluid (CSF) and blood plasma from patients with Parkinson’s disease (PD) (pg. 826, column 1, para. 2 and Title [nexus to Zhang et al.] [extracellular DNA found in PD patients]). eDNA is released from dying nerve cells and serves as the source for this compound (pg. 826, column 1, para. 2). The accumulation of deoxyguanosine and deoxycyidine and the increase in the number of modifications of same in the pool of eDNA contribute to a stress-signaling role of eDNA, which determines the involvement of eDNA in pathological processes during neurodegenerative diseases, including PD (pg. 828, column 2, lines 5-11 [nexus to Zhang et al.] [extracellular DNA is related to PD pathogenesis]).


It is noted that Applicant, by describing or explaining the term ‘primary neurodegeneration’, gives non-limiting examples of diseases involving primary neurodegeneration [Claim 1], which include Parkinson’s disease (PD) [Claim 25] [species election] (originally-filed specification, pg. 5, last para.).

Zhang et al. in view of Glebova et al. do not show: 1) administering to a patient a therapeutically effective amount of a DNase enzyme [Claim 1]; 2) the extracellular DNA is of prokaryotic origin [Claim 5]; 3) the therapeutically effective amount of the DNase enzyme is sufficient to destroy said extracellular DNA m blood or cerebrospinal fluid or intestine of the patient [Claim 7]; 4) the therapeutically effective amount of the DNase enzyme is sufficient to decrease the average molecular weight of said extracellular DNA as measured by gel electrophoresis [Claim 8]; 5) the DNase is a recombinant DNase [Claim 9]; 6) the DNase is administered by intravenous, subcutaneous or intramuscular route [Claim 14]; 7) the DNase is administered in the amount of at least 0.04 mg per kg per day during at least one day [Claims 15 and 19]; 8) the DNase is administered in the amount of 0.05 - 10000 Kunitz units per kg per day during at least one day [Claims 16 
 
Genkin et al. (2010) in view of Klein et al. address some of the limitations of claim 1, and the limitations of claims 7, 8, 9, 14, 90, 91, 92, 93 and 94.
Regarding claims 1 and 7, Genkin et al. (2010) shows a method for the treatment of systemic DNA mutation diseases accompanied by the elevation of blood extracellular DNA. A treatment agent is introduced into a patient which destroys extracellular DNA in the blood of said patient, the treatment agent being a DNASE enzyme (pg. 2, para. [0016] [Claim 7] [nexus to Glebova et al.] [use of DNase to degrade extracellular DNA]). DNase enzyme when applied in certain specific doses has a significant therapeutic effect on the course of systemic DNA mutation disease [Claim 1] [administering to a patient a therapeutically effective amount of a DNase enzyme]).
Regarding claim 8, the number and average molecular weight of extracellular blood DNA can be determined by gel electrophoresis (pg. 2, cont. para. [0013]).

Regarding claim 14, under patient consent, daily intravenous infusions of bovine pancreatic DNASE was started (pg. 4, para. [0041]).
Regarding claims 90 and 91, at 4 month after initiation of DNASE treatment, the patient was reexamined in the outpatient department (pg. 5, para. [0049]).
Regarding claims 92 and 93, significant improvement in insulin sensitivity, improvement of glycemia control and normalization of kidney function was reported and confirmed by laboratory examination in the clinic (pg. 5, para. [0049]). 
Regarding claim 94, the efficacies of DNASE were assessed based on the survival rate at day 35, in a mouse model of diabetes mellitus (pg. 5, para. [0048]).
That is, the disease associated with extracellular DNA (here, diabetes mellitus) was effectively treated, characterized by improvement in the disease-related functions of the patient.

Genkin et al. (2010) teaches that DNA mutation disease refers to diseases where the specific DNA mutation has been identified as the single leading cause (monogenic or single gene disorders) or multifactor disorders resulting from mutations in multiple genes (pg. 2, para. [0014]).


Klein et al. teaches that fifteen years of genetic research in Parkinson’s disease (PD) have led to the identification of several monogenic forms of the disorder and of numerous genetic risk factors increasing the risk to develop PD (pg. 1, Abstract). Twenty-eight (28) distinct chromosomal regions are more or less convincingly related to PD; six (6) of these regions contain genes with mutations that conclusively cause monogenic PD (pg. 1, column 1, para. 2).
That is, PD is an example of a monogenic DNA mutation disease, as taught by Genkin et al. (2010), as well as a primary neurodegenerative disease.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have developed a method for treating and/or inhibiting the progression of primary neurodegeneration in a patient, including a Parkinson’s disease (PD) patient [species election], by administering a DNase enzyme [Claim 1], because Zhang et al. shows that administration of DNase to the neuronal tissue of patients with PD degrades, in part, the damaged DNA (i.e., containing 8OHG adducts) prevalent at increased levels in patients with PD. Zhang et al. teaches that oxidative stress induces cell death in nigral neuronal cells, and Glebova et al. teaches that damaged DNA can be detected in the blood and cerebrospinal fluid (CSF) of PD patients (MPEP 2143 (I)(A,G)). In addition, Zhang et al. and Glebova et al. teach that the damaged DNA (as oxygen adducts) is directly related to the pathogenesis of 
It would have been further obvious to have consulted the teachings of Genkin et al. (2010) with regard to the administration of DNase, because Genkin et al. (2010) in view of Klein et al. show a method for treating a DNA mutation disease, of which Parkinson’s disease is an example. That is, it would have been further obvious to have: 1) administered to said patient a therapeutically effective amount of a DNase enzyme [Claim 1]; 2) administered a therapeutically effective amount of the DNase enzyme sufficient to destroy DNA [Claim 7]; 3) applied gel electrophoresis to determine a decrease in the average molecular weight of DNA [Claim 8]; 7) administered a recombinant DNase [Claim 9]; 8) administered DNase by intravenous route [Claim 14]; 9) administered DNase for at least one month or for at least 6 months [Claims 90 and 91]; 10) expected that the therapeutically effective amount of DNase would decrease negative symptomology and improve patient function [Claims 92 and 93]; and 11) assessed the improvement of a nervous system function in said patient [Claim 94], as shown by Genkin et al. (2010), with a reasonable expectation of success, because Genkin et al. in view of Klein et al. shows a method for administering DNase which would treat a neurodegenerative disease by degrading the extracellular DNA, because Zhang et al. and Glebova et al. show that extracellular DNA is indicated in the pathogenesis of PD (MPEP 2143 (I)(A,G)).
It would have been further obvious to have: 1) administered DNase in the amount of at least 0.04 mg per kg per day during at least one day [Claims 15 and 19]; 2) 
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of therapeutics administration would use routine optimization to determine the administration guidelines with regard to the use of DNase as a therapeutic for the treatment a patient with a specific disease, such as one defined as a primary neurodegenerative disease, such as PD (MPEP 2144.05 (II)(A).
It would have been further obvious to have considered that the extracellular DNA is of prokaryotic origin [Claim 5], with a reasonable expectation of success, when using DNAse as a therapeutic, one of ordinary skill in the art of enzyme biochemistry would 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 11 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang et al. in view of Glebova et al., Genkin et al. (2010), and Klein et al., as applied to claims 1, 3-5, 7-10, 14-20, 25, 30 and 90-94 above, and further in view of Morell et al. ((1971) J. Biol. Chem. 246(5): 1461-1467), and Eun (In: Enzymol. Primer for Recomb. DNA Technol. Copyright 1996, pp. 145-159).
[Morell et al. and Eun cited in the Non-Final Office Action mailed 05 February 2021.]

Zhang et al. in view of Glebova et al., Genkin et al. (2010), and Klein et al., as applied to claims 1, 3-5, 7-10, 14-20, 25, 30 and 90-94 above, do not show: 1) said DNase has extended half-life [Claim 11]; and 2) said DNase is conjugated wit polysialic acid [Claim 12].

Morell et al. and Eun provide motivation for conjugating the DNase protein, as shown by Zhang et al., Glebova et al., and Genkin et al. (2010), in order to extend the half-life of the protein, by way of addressing the limitations of claims 11 and 12.
Regarding claims 11 and 12, Morell et al. shows evidence to indicate a generalized role for the terminal sialic acid residues of circulating glycoproteins. Upon 
That is, sialic acid residues extend the half-life of glycoproteins.
Further regarding claim 12, Eun teaches that DNase I is an enzyme mixture composed of four glycoprotein species. DNase A, B, C and D. DNase B contains sialic acid and galactose residue (pg.156, para. 3).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating and/or inhibiting the progression of primary neurodegeneration in a patient by administering a DNase enzyme, as shown Zhang et al. in view of Glebova et al., Genkin et al. (2010), and Klein et al., as applied to claims 1, 3-5, 7-10, 14-20, 25, 30 and 90-94 above, by conjugating the DNase enzyme with polysialic acid in order to extend its half-life [Claims 11 and 12], with a reasonable expectation of success, because Morell et al. shows that the presence of sialic acid residues on glycoproteins extends the circulating half-life of said proteins, and Eun teaches that DNase enzyme is a glycoprotein, and that one type of DNase (i.e., “B”) contains a sialic acid. Therefore, one of ordinary skill in the art would substitute the DNase enzyme, shown by Zhang et al. and Genkin et al. 
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art would understand that there is a  desirable benefit to conjugating a therapeutic DNase protein with polysialic acid in order to extend its half-life. That is, the availability of said DNase in the circulation of patients with increased extracellular DNA would be extended, thereby improving the therapeutic efficacy of the DNase enzyme.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 13 is rejected under 35 U.S.C. §103 as being unpatentable over Zhang et al. in view of Glebova et al., Genkin et al. (2010), and Klein et al., as applied to claims 1, 3-5, 7-10, 14-20, 25, 30 and 90-94 above, and further in view of Podolski et al. ((1988) J. Biol. Chem. 263(2): 638-645).
[Podolski et al. cited in the Non-Final Office Action mailed 05 May 2021.]

Zhang et al. in view of Glebova et al., Genkin et al. (2010), and Klein et al., as applied to claims 1, 3-5, 7-10, 14-20, 25, 30 and 90-94 above, do not show: 1) said DNase is protected from binding to actin by modification of actin binding site [Claim 13].

Podolski et al. provides motivation for protecting DNase from binding to actin, by way of addressing the limitations of claim 13.

That is, the interaction of DNase I with actin inhibits its enzymatic activity.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating and/or inhibiting the progression of primary neurodegeneration in a patient by administering a DNase enzyme, as shown by Zhang et al. in view of Glebova et al., Genkin et al. (2010), and Klein et al., as applied to claims 1, 3-5, 7-10, 14-20, 25, 30 and 90-94 above, by protecting DNase from binding to actin by modification of actin binding site [Claim 13], with a reasonable expectation of success, because Podolski et al. shows that DNase binds to a specific DNA-binding domain of actin, and the activity of DNase is inhibited when bound to (G- or F-) actin. Therefore, it would be obvious, and one would be motivated, to prevent DNase, by modifying its actin binding site, from binding to actin, because the interaction with actin would decrease the efficacy of a therapeutic dose of DNase enzyme, which is administered in the method shown by Zhang et al., Glebova et al., Genkin et al. (2010), and Klein et al., as applied to claims 1, 3-5, 7-10, 14-20, 25, 30 and 90-94 above. That is, preventing the DNase/actin interaction would desirably improve the potency and efficacy of the DNase enzyme as a therapeutic used to reduce levels of extracellular DNA in the blood (MPEP 2143 (I)(A,B(3),C,D,G)).
prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 7-11, filed 05 May 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection(s), have been fully considered but are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which new claims 92-94 were added.

Applicant remarks (pg. 8) that Zhang discloses that oxidative damage of mitochondrial DNA and cytoplasmic RNA, including oxidation to 8-hydroxyguanosine (8OHG), may contribute to neurodegeneration in the substantia nigra (SN) of patients with Parkinson's disease (PD). Cooke discloses in Table 2 that nucleic acid oxygen adducts, including 8-OH-Gua and 8-OH-dG, can be detected in patients with neurodegenerative conditions. Applicant notes that at the priority date of the present invention it was well established that a deoxyribonuclease (DNase) is an enzyme that catalyzes the hydrolytic cleavage of phosphodiester linkages in the DNA backbone, and that such enzyme would not react in any way with 8-OH-Gua and 8-OH-dG or any other DNA oxidative damage products. Therefore, contrary to the Examiner's assertion, based on the disclosure of Zhang and Cooke, a person of ordinary skill in the art would not have been motivated to use DNase enzyme for eliminating nucleic acid oxygen adducts in patients with primary neurodegeneration.

	Applicant remarks (pp. 9-10) that Zhang discloses that immunohistochemical experiments with anti-8OHG antibodies were performed with midbrain tissue sections that were preincubated with DNase, RNase, a combination of both enzymes, or buffer alone. Such disclosure of the use of DNase on histological samples in vitro for the analysis of oxidative damage provides no suggestion or motivation for treating and/or inhibiting the progression of primary neurodegeneration in a patient in vivo. The Examiner further argues that Genkin 2010 teaches the use of DNase for treatment of
DNA mutation diseases and connects this with PD based on Klein's disclosure of mutations in PD. Genkin 2010 is focused on treatment of DNA mutation diseases accompanied with development of somatic mosaicism, diabetes and atherosclerosis and provides no disclosure or suggestion to treat neurodegeneration. The Examiner provides no disclosure or suggestion that PD is accompanied by somatic mosaicism, and so these references also do not provide motivation or expectation of success to apply DNase treatment of Genkin 2010 to PD or any other neurodegenerative disease.

	Applicant remarks (pg. 10) that not a single reference cited by the Examiner discloses or suggests "treating a primary neurodegenerative disease via administration of a DNase enzyme."  Accordingly, there is no basis to apply the Examiner's inherency argument to the functional limitation of the therapeutically effective amount.
	However, in response to Applicant, the Examiner’s comment in this regard was not meant to suggest that a therapeutically effective amount of DNase shown in the 

Conclusion
	No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651